Citation Nr: 0024598	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
1995, for a grant of service connection for stomach cancer 
and total gastrectomy due to radiation exposure.  

2.  Entitlement to an effective date earlier than January 22, 
1996, for a grant of service connection for rheumatoid 
arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  In a rating decision of May 1996, the RO granted 
service connection for residuals of stomach cancer, status 
post total gastrectomy due to radiation exposure, and 
assigned an effective date of January 22, 1996.  In a rating 
decision of August 1996, the RO granted service connection 
for rheumatoid arthritis of the right shoulder, and assigned 
an effective date of January 22, 1996.  In a decision of 
January 1997, the RO specifically denied entitlement to 
earlier effective dates for service connection for those 
disabilities.  In a decision of August 1998, the RO extended 
the effective date for service connection for stomach cancer 
back to January 22, 1995.  


FINDINGS OF FACT

1.  The veteran's claim for disability compensation (for 
presumptive service connection) for stomach cancer, status 
post total gastrectomy due to radiation exposure, was 
received on January 22, 1996.

2.  The claim for service connection for stomach cancer, 
status post gastrectomy due to radiation exposure, was 
received more than one year after the May 1, 1988, effective 
date of the law which provided that stomach cancers may be 
presumed to have been due to radiation exposure in service.  

3.  The veteran's claim for disability compensation (for 
direct service connection) for rheumatoid arthritis of the 
right shoulder was received on January 22, 1996.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
22, 1995, for a grant of service connection for stomach 
cancer and total gastrectomy due to radiation exposure are 
not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114(a)(3), 3.400 (1999).

2.  The criteria for an effective date earlier than January 
22, 1996, for a grant of service connection for rheumatoid 
arthritis of the right shoulder are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date than January 22, 1995: 
Service Connection for Stomach Cancer 

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than January 22, 1995, for 
the grant of service connection for residuals of stomach 
cancer.  He argues that the effective date for the grant of 
service connection should be from May 1, 1988, which is the 
effective date that the law was changed to allow presumptive 
service connection to be granted for stomach cancer due to 
radiation exposure in service.  He also points out that the 
cancer was diagnosed and treated in 1983.

Initially, the Board notes that the fact that the disability 
for which service connection was granted had its onset prior 
to January 22, 1995, is not relevant under the laws and 
regulations which control effective dates.  Instead, the 
effective date is generally based upon the date on which the 
claim for compensation was received.  Under 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date for compensation based 
on presumptive service connection shall be the date 
entitlement arose if a claim is received within one year 
after separation from active duty; otherwise, the effective 
date shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The Board also notes 
that in cases where compensation is granted pursuant to a 
liberalizing law, the benefits may be paid from the effective 
date of the liberalizing law if the claim is received within 
one year after that law became effective.  See 38 C.F.R. 
§ 3.114(a)(1) (1999).  If a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of the 
request.  See 38 C.F.R. § 3.114(a)(3).

The RO has granted presumptive service connection for stomach 
cancer as a residual of radiation exposure pursuant to Public 
Law 100-321.  That law was enacted May 20, 1988, and was 
effective from May 1, 1988.  The veteran's claim for service 
connection for stomach cancer was received more than one year 
after to the effective date of the law which provided for 
presumptive service connection for stomach cancer for 
veterans exposed to radiation; that law became effective in 
May 1988, and the veteran's claim was not received until 
January 22, 1996. Therefore, the RO was correct in assigning 
an effective date of January 22, 1995, as that was one year 
prior to the date of the claim.  See 38 C.F.R. § 3.114(a)(3).  
Accordingly, the record affords no basis for assigning an 
effective date earlier than January 22, 1995, for a grant of 
service connection for stomach cancer, status post 
gastrectomy, due to radiation exposure.

II.  Earlier Effective Date than January 22, 1996: 
Service Connection for Rheumatoid Arthritis of the Right 
Shoulder

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than January 22, 1996, for 
the grant of service connection for rheumatoid arthritis of 
the right shoulder.  He argues that he should be granted 
compensation for rheumatoid arthritis going all the way back 
to his separation from service in 1952 because his rheumatoid 
arthritis was present in service and prevented him from going 
overseas or re-enlisting.  He also states that he was treated 
by VA in 1957.  He further argues that the effective date for 
the grant of service connection should be no later than in 
1978 or 1979 because he was treated for the disorder at that 
time by private physicians. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for 
compensation for a direct service connection claim shall be 
the day following separation from service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.

In reviewing the history of the veteran's claims with VA, the 
Board notes that service medical records reflect that he was 
treated for rheumatoid arthritis.  The report of a medical 
examination conducted for the purpose of the veteran's 
separation from service in October 1952 refects that the 
veteran had been treated in March 1951 for symptoms of 
swelling and pain in the ankles, knees, and elbows which were 
presumably due to arthritis.  The veteran filed an original 
claim for service connection for rheumatoid arthritis in 
October 1952.  In a decision of December 1952, the RO granted 
service connection for rheumatoid arthritis affecting the 
elbows, left wrist, and left knee, inactive, rated as 
noncompensably disabling.  The Board notes that this decision 
was not appealed and became final.  See 38 U.S.C.A. § 7105 
(West 1991).

In March 1979, the veteran submitted a private medical 
treatment record dated in February 1979 which reflected 
treatment for: (1) diabetes mellitus; (2) arteriosclerotic 
heart disease, recent anteroseptal myocardial infarction; and 
(3) bursitis of the left shoulder.  In a statement in support 
of claim dated in June 1979, the veteran stated that he was 
applying for service-connected compensation for pericarditis 
and rheumatoid arthritis.  In a rating decision of July 1979, 
the RO denied service connection for arteriosclerotic heart 
disease, and confirmed the previously assigned noncompensable 
rating for rheumatoid arthritis.  Later that month, the 
veteran submitted a notice of disagreement.  The veteran was 
afforded an orthopedic examination by VA in September 1979.  
The report shows that the veteran stated that for the past 
several years he had no complaints referable to any of the 
joints in his body except for the right shoulder.  The 
examiner stated that, clinically, he saw no evidence of 
rheumatoid arthritis on the examination.  He stated that the 
history suggested that the veteran probably had some bursitis 
of the right shoulder, and was left with some limitation of 
adduction of the shoulder as a residual.  An X-ray of the 
right shoulder taken in connection with the examination was 
interpreted as being negative.  

The RO issued a statement of the case in October 1979 which 
listed the issues as (1) service connection for heart 
disease, and (2) increased evaluation for service-connected 
rheumatoid arthritis.  In his substantive appeal statement 
which he submitted in December 1979, the veteran stated that 
item #2 was not an issue at that time, as he was in agreement 
with the VA doctor who stated that he did not have rheumatoid 
arthritis.  Subsequently, in a decision of March 21, 1980, 
the Board issued a decision which adjudicated only the issue 
of entitlement to service connection for arteriosclerotic 
heart disease, noting that the veteran had withdrawn his 
appeal with respect to the issue of entitlement to an 
increased rating for rheumatoid arthritis.  

The veteran did not submit any additional correspondence to 
VA until January 22, 1996, when the RO received a Statement 
in Support of Claim from the veteran in which he stated that 
he should have a higher rating for his rheumatoid arthritis.  
In connection with that claim, the veteran was afforded an 
examination by VA in March 1996.  The diagnoses included 
rheumatoid arthritis affecting primarily the hands, wrists, 
elbows and shoulders.  Subsequently, in a decision of August 
1996, the RO granted service connection for various 
disabilities, including rheumatoid arthritis of the right 
shoulder, and rated the right shoulder rheumatoid arthritis 
as 10 percent disabling effective from January 22, 1996.

After reviewing the entire record, the Board finds no basis 
for assigning an effective date earlier than January 22, 
1996, for the grant of service connection for rheumatoid 
arthritis of the right shoulder.  In reviewing the historical 
record, the Board notes that in 1979 there was no medical 
evidence of record reflecting a diagnosis of rheumatoid 
arthritis of the right shoulder.  The private medical 
treatment record which was submitted by the veteran in 1979 
shows that his private physician had simply diagnosed 
bursitis of the left shoulder.  Although a right shoulder 
disorder was found on the VA examination in 1979, the 
examiner concluded the disorder was due to bursitis rather 
than rheumatoid arthritis.  Moreover, even if the veteran had 
raised a claim for service connection for rheumatoid 
arthritis of the right shoulder disorder in 1979, he 
effectively withdrew that claim in his substantive appeal 
statement of December 1979 in which he specifically stated 
that he did not have rheumatoid arthritis and was not 
appealing that issue.  

No further correspondence was received from the veteran until 
the veteran's claim for disability compensation (direct 
service connection) for rheumatoid arthritis of the right 
shoulder was received by the RO on January 22, 1996.  This 
claim was not made within one year after the veteran's 
separation from service, and the grant of service connection 
was not made pursuant to a liberalized law.  Therefore, the 
RO was correct in assigning an effective date based on the 
date of the claim.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, 
the Board concludes that the criteria for an effective date 
earlier than January 22, 1995, for a grant of direct service 
connection for rheumatoid arthritis of the right shoulder, 
are not met.

The Board notes that interpreting the veteran's claim as a 
claim for an earlier effective date for an increased rating 
(for his service-connected rheumatoid arthritis) rather than 
a claim for an earlier effective date for service connection 
for rheumatoid arthritis of the right shoulder would not 
result in a different outcome.  The effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred and the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o) 
(1999).  In the present case, it is not factually 
ascertainable that there was an increase in disability which 
occurred within the one year period prior to receipt of the 
January 22, 1996 claim.  In this regard, the Board notes that 
the record does not include any medical evidence dated during 
the one year preceding January 22, 1996.  

The Board also finds that the veteran did not file an 
informal claim for an increased rating for his service-
connected rheumatoid arthritis prior to January 22, 1996.  In 
reaching this conclusion, the Board has noted that the 
veteran has stated that he was treated for arthritis at a VA 
facility in 1957, and he has recently submitted private 
medical records dated in 1978 and 1979 which reflect 
treatment for right shoulder pain.  With respect to the 
claimed treatment at a VA facility in 1957, the Board notes 
that treatment at a VA facility for a service-connected 
disability may amount to an informal claim for an increased 
rating pursuant to 38 C.F.R. § 3.157(b)(1) (1999).  
Significantly, however, any claim which could have been 
raised by the alleged VA treatment in 1957 would have only 
remained open until being denied by the unappealed and final 
decision of the RO in July 1979 which confirmed the 
noncompensable rating for rheumatoid arthritis.  With respect 
to the private treatment records dated in 1978 and 1979 
showing treatment for right shoulder pain, the Board notes 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician (rather than the date of 
the evidence) will be accepted as an informal claim for an 
increased rating.  As the records dated in 1978 and 1979 
showing treatment for right shoulder pain were received by 
the RO subsequent to January 1996, they cannot be considered 
to have raised an informal claim which would result in an 
effective date earlier than January 22, 1996.  Accordingly, 
the Board concludes that the criteria for an effective date 
earlier than January 22, 1996, for a grant of compensation 
for rheumatoid arthritis of the right shoulder, are not met.



ORDER

1.  An effective date earlier than January 22, 1995, for a 
grant of service connection for stomach cancer and total 
gastrectomy due to radiation exposure is denied.  

2.  An effective date earlier than January 22, 1996, for a 
grant of service connection for rheumatoid arthritis of the 
right shoulder is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals



 

